EXHIBIT Unaudited pro forma condensed consolidated balance sheets of Spicy Pickle Franchising, Inc., as of September 30, 2008 and proforma condensed consolidated statements of operations of Spicy Pickle Franchising, Inc., for the year ended December 31, 2007 and the nine months ended September 30, 2008 of Spicy Pickle Franchising, Inc. Introduction to Pro Forma Financial Information On October 1, 2008, Spicy Pickle Franchising, Inc. (the “Company”) acquired all of the operating assets of Bread Garden Franchising, Inc., (“Bread Garden”) a company which franchises fast casual restaurants under the trade name Bread Garden Urban Cafes.Bread Garden has 11 franchised locations in the Vancouver, British Columbia, Canada metropolitan area.The assets were acquired in exchange for 5,177,500 restricted shares of the registrant’s common stock and warrants to purchase 3,038,750 shares of the registrant’s common stock, 2,700,000 are exercisable at $0.63 per share and 338,750 are exercisable at $0.615 per share.The warrants are exercisable for five years.Certain of the shares and warrants are subject to a lock-up agreement.Pursuant to the lock-up agreement, 4,500,000 shares of the common stock and 2,700,000 of the warrants issued pursuant to the Asset Purchase Agreement, cannot be sold, transferred or otherwise disposed of for a period of one year from the effective date of the closing.The remaining 677,500 common shares and 338,750 warrants are not covered by the lock-up agreement and are only subject to the restriction of the Securities and Exchange Commission rules and regulations for unregistered securities. The following unaudited pro forma condensed consolidated statement of operations of the Company gives effect to the October 1, 2008 merger of the Company and Bread Garden as if such transaction occurred at the beginning of the fiscal periods presented based on the fiscal year of the Company which ends on December 31.The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2007 is derived from the audited financial statements of the Company for the year ended December 31, 2007 and Bread Garden for the year ended March 31, 2008.The unaudited pro forma condensed consolidated statement of operations for the nine months ended September 30, 2008 is derived from the unaudited financial statements of the Company for the nine months ended September 30, 2008 and of Bread Garden for the six months ended September 30, 2008. The unaudited pro forma condensed consolidated balance sheets at December 31, 2007 and September 30, 2008 give effect to the October 1, 2008 merger of the Company and Bread Garden as if such transaction occurred as at each of such dates.The unaudited pro forma condensed consolidated balance sheets are derived from the historical balance sheets of the Company and Bread Garden as of those dates. The unaudited pro forma condensed consolidated financial data does not reflect the effects of any anticipated changes to be made bythe Company in its operations from the historical operations, are presented for informational purposes only and should not be construed to be indicative of (i) the results ofoperations or the financial position of the Company that actually would have occurred had the proposed merger been consummated as of the dates indicated or (ii) the results of operation or the financial position of the Company in the future. The merger is expected to be accounted for as a purchase whereby the Company acquires certain assets of Bread Garden in exchange for common stock and warrants to purchase common stock. PF_1 The following pro forma condensed consolidated financial data and notes should be read in conjunction with, the consolidated financial statements and notes thereto filed in the Company’s annual report on Form 10-K for the year ended December 31, 2007 and in conjunctions with the audited financial statements and notes thereto of Bread Garden included elsewhere in this filing. PF_2 Spicy Pickle Franchising, Inc. Unaudited Pro Forma Condensed Consolidated Balance Sheets September 30, 2008 (Expressed in United States of America Dollars) Spicy Pickle Franchising, Inc. Bread Garden Franchising, Inc. Pro Forma Adjustments Pro Forma Consolidation Assets Current Assets Cash and cash equivalents $ 701,956 $ - $ 701,956 Current portion of notes receivable 40,000 - 40,000 Accounts receivable 320,959 76,942 (76,942 ) (1) 320,959 Inventory 54,648 54,648 Prepaid expenses and other current assets 134,589 46,070 (46,070 ) (1) 134,589 Total current assets 1,252,152 123,012 1,252,152 Property and equipment, net of accumulated depreciation 2,009,582 49,390 2,058,972 Notes receivable, less current portion 20,000 - 20,000 Accounts receivable - related parties - 187,277 (187,277 ) (1) - Deferred acquisition cost 18,955 - (18,955 ) (3) - Deposits and other assets 43,673 6,976 50,649 Goodwill and other intangible assets 382,693 857,085 1,588,764 (1) 2,828,542 Total Assets $ 3,727,055 $ 1,223,740 $ 6,210,315 Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ 281,510 $ 8,726 (8,726 ) (1) $ 281,510 Accrued expenses and compensation 106,633 118,989 (118,989 ) (1) 106,633 Deferred franchise revenue 941,500 57,139 (57,139 ) (1) 941,500 Accrued income taxes - 46,949 (46,949 ) (1) - Dividends accrued 68,954 - 68,954 Total current liabilities 1,398,597 231,803 1,398,597 Long-term debt 500,000 - 500,000 Minority interest 80,000 - 80,000 Total liabilities 1,978,597 231,803 (240,374 ) 1,978,597 Stockholders' equity Preferred stock 4,418,941 875,085 (857,085 ) (1) 4,418,941 Common stock (Pro-forma 53,535,247 shares issued and outstanding) 48,358 10 5,168 (1) 53,536 Additional paid in capital 7,006,681 - 2,478,082 (1) 9,484,763 Fair value of common stock warrants 873,825 - 873,825 Retained earnings (deficit) (10,575,880 ) 135,923 (135,923 ) (1) (10,575,880 ) Accumulative comprehensive income (1,081 ) 1,081 (1) - Deferred compensation (23,467 ) - (23,467 ) Total stockholders’ equity 1,748,458 991,937 4,231,718 Total liabilities and shareholder's equity $ 3,727,055 $ 1,223,740 $ 6,210,315 See notes to unaudited pro forma condensed consolidated financial statements PF_3 Spicy Pickle Franchising, Inc. Unaudited Pro Forma Condensed Consolidated Statements of Operations Year Ended December 31, 2007 (Expressed in United States of America Dollars) Spicy Pickle Franchising, Inc. Bread Garden Franchising, Inc. Pro Forma Adjustments Pro Forma Consolidated Revenues: Franchise fees and royalties $ 1,243,263 $ 393,876 $ 1,637,139 Restaurant and bakery sales 30,730 - 30,730 Total revenues 1,368,295 393,876 1,667,869 Operating costs and expenses: General and administrative 4,758,598 278,394 5,036,992 Restaurant and bakery operating costs 150,494 - 150,494 Total operating costs and expenses 4,909,092 278,394 5,187,486 Income (loss) from operations (3,635,099 ) 115,482 (3,519,617 ) Other income (expense): 33,215 - 33,215 Income (loss) before income taxes (3,601,884 ) 115,482 (3,486,402 ) Provision for income taxes - 35,434 35,434 Net Income (loss) $ (3,601,884 ) $ 80,048 $ (3,521,836 ) Per share information - basic and fully diluted: Weighted average shares outstanding 44,315,486 49,492,986 Net (loss) per share $ (0.08 ) $ (0.07 ) See notes to unaudited pro forma condensed consolidated financial statements PF_4 Spicy Pickle Franchising, Inc. Unaudited Pro Forma Condensed Consolidated Statements of Operations Nine Months Ended September 30, 2008 (Expressed in United States of America Dollars) Spicy Pickle Franchising, Inc. Bread Garden Franchising, Inc. Pro Forma Adjustments Pro Forma Consolidated Revenues: Franchise fees and royalties $ 913,216 $ 217,756 $ 1,130,972 Restaurant and bakery sales 2,306,286 - 2,306,286 Total revenues 3,219,502 217,756 3,437,258 Operating costs and expenses: General and administrative 5,066,718 153,987 5,220,705 Restaurant and bakery operating costs 2,719,404 - 2,719,404 Total operating costs and expenses 7,786,122 153,987 7,940,109 Income (loss) from operations (4,566,620 ) 63,769 (4,502,851 ) Other income (expense): 36,291 - 36,291 Income (loss) before income taxes (4,530,329 ) 63,769 (4,466,560 ) Provision for income taxes - 9,761 9,761 Net Income (loss) $ (4,530,329 ) $ 54,008 $ (4,476,321 ) Per share information - basic and fully diluted: Weighted average shares outstanding 48,137,594 53,370,132 Net (loss) per share $ (0.09 ) $ (0.08 ) See notes to unaudited pro forma condensed consolidated financial statements PF_5 Spicy Pickle Franchising, Inc. Notes To Unaudited Pro Forma Condensed Consolidated Financial
